Filed:   February 4, 2014

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6355
                      (7:11-cv-00191-JLK-RSB)


GARY WALL,

                Plaintiff - Appellant,

          v.

JAMES WADE, Food Services Manager, ROSP; ROBERT ROWLETTE,
Assistant Warden of ROSP; T. RAY, Warden of ROSP;
J. STALLARD, Counselor of ROSP,

                Defendants – Appellees,

          and

C.     SELYERS,     Food    Services    Supervisor,   ROSP;
CAPTAIN K. MCCOY, Employee of ROSP; SERGEANT C. GILBERT,
Employee of ROSP; SERGEANT T. ADAMS, Investigator of ROSP;
CORPORAL D. LEE, Employee of ROSP; CORPORAL D. FARMER,
Employee of ROSP; CORPORAL PHILLIPS, Employee of ROSP;
K. CROWDER-AUSTIN, Western Regional Grievance Ombudsman for
VADOC;    LIEUTENANT    J.   FANNIN,   Employee   of  ROSP;
LIEUTENANT S. DAY, Employee of ROSP; SERGEANT T. HALE,
Employee of ROSP; SERGEANT UNKNOWN, Employee of ROSP;
CORPORAL BARROWMAN, Employee of ROSP; CORPORAL GIBSON,
Employee of ROSP; CORPORAL D. VANDOVER, Property Officer of
ROSP; CORPORAL UNKOWN, Employee of ROSP; R. MULLINS,
Grievance Coordinator of ROSP; JOHN GARMAN,

                Defendants.
                            O R D E R


          The Court amends its opinion filed February 3, 2014,

as follows:

          On page 3, section I., line 6 -- the word “sunrise” is

added after the word “before.”

                                     For the Court – By Direction


                                         /s/ Patricia S. Connor
                                                   Clerk




                                 2
                                PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6355


GARY WALL,

                 Plaintiff - Appellant,

           v.

JAMES WADE, Food Services Manager, ROSP; ROBERT ROWLETTE,
Assistant Warden of ROSP; T. RAY, Warden of ROSP;
J. STALLARD, Counselor of ROSP,

                 Defendants – Appellees,

           and

C.     SELYERS,     Food    Services    Supervisor,   ROSP;
CAPTAIN K. MCCOY, Employee of ROSP; SERGEANT C. GILBERT,
Employee of ROSP; SERGEANT T. ADAMS, Investigator of ROSP;
CORPORAL D. LEE, Employee of ROSP; CORPORAL D. FARMER,
Employee of ROSP; CORPORAL PHILLIPS, Employee of ROSP;
K. CROWDER-AUSTIN, Western Regional Grievance Ombudsman for
VADOC;    LIEUTENANT    J.   FANNIN,   Employee   of  ROSP;
LIEUTENANT S. DAY, Employee of ROSP; SERGEANT T. HALE,
Employee of ROSP; SERGEANT UNKNOWN, Employee of ROSP;
CORPORAL BARROWMAN, Employee of ROSP; CORPORAL GIBSON,
Employee of ROSP; CORPORAL D. VANDOVER, Property Officer of
ROSP; CORPORAL UNKOWN, Employee of ROSP; R. MULLINS,
Grievance Coordinator of ROSP; JOHN GARMAN,

                 Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:11-cv-00191-JLK-RSB)


Argued:   December 11, 2013                 Decided:   February 3, 2014
Before GREGORY, DAVIS, and WYNN, Circuit Judges.


Vacated and remanded by published opinion. Judge Gregory wrote
the opinion, in which Judge Davis and Judge Wynn joined.


ARGUED: Elizabeth Scott Turner, COLLEGE OF WILLIAM & MARY,
Williamsburg Virginia, for Appellant.     Earle Duncan Getchell,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.     ON BRIEF: Tillman J. Breckenridge,
Washington, D.C., Robert M. Luck III, REED SMITH LLP, Richmond,
Virginia; Patricia E. Roberts, WILLIAM & MARY LAW SCHOOL
APPELLATE AND SUPREME COURT CLINIC, Williamsburg, Virginia, for
Appellant. Kenneth T. Cuccinelli, II, Attorney General of
Virginia,   Michael  H.   Brady,  Assistant   Solicitor  General,
Patricia    L.    West,    Chief   Deputy    Attorney    General,
Wesley G. Russell, Jr., Deputy Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.




                                2
GREGORY, Circuit Judge:

      In   this     appeal    we    review      the        application       of    a    state

prison’s policy conditioning an inmate’s request for a religious

accommodation on his possession of physical indicia of faith.

We also address whether the inmate’s claims for equitable relief

were mooted after the prison abandoned the policy.                                We vacate

the   district      court’s     summary        judgment        order     granting         the

defendants     qualified      immunity     on        the    plaintiff’s       claims       for

monetary relief.        We also vacate the district court’s decision

that the prison’s abandonment of the policy mooted the claims

for equitable relief.          We remand to the district court for such

further proceedings as may be appropriate.



                                         I.

      The plaintiff, Gary Wall, is a state prisoner housed at Red

Onion State Prison (“ROSP”) in Pound, Virginia.                        As a member of

the   Nation   of    Islam,    in   2008       and    2009    Wall     was    allowed       to

observe the holy month of Ramadan while in state custody.                                   To

accommodate       Ramadan     observance,            prison      officials             provide

participating inmates with special meals served before sunrise

and after sunset.           While at ROSP, Wall also received “common

fare” meals, which satisfied his religious beliefs.

      Prior to 2010, Muslim inmates at ROSP simply had to sign up

to participate in Ramadan.            In 2009, approximately half of the

                                           3
inmate population signed up.                  ROSP staff later determined that a

significant number of the participating inmates were not, in

fact,      practicing      Muslims.           As       a    result,         ROSP    devised     a   new

eligibility policy for 2010:                  in addition to signing up, inmates

had to provide some physical indicia of Islamic faith, such as a

Quran, Kufi, prayer rug, or written religious material obtained

from the prison Chaplain’s office. 1                             ROSP inmates who did not

have       such    materials      or    refused            to    acquire      them       were   deemed

insincere in their religious beliefs and were prohibited from

participating in Ramadan. 2

       Wall       was   one     of     the    inmates            who    was        not   allowed     to

participate.            After    initially         signing            up,    Wall    was    asked    by

defendants James Wade, C. Selyers, and J. Stallard to provide

physical evidence of the sincerity of his beliefs in accordance

with       the    new   policy.        Wall    stated            that       all    his   belongings,

including         his   articles       of     faith,            had    been       lost   during     his



       1
       This policy was somewhat unique among Virginia Department
of Corrections (“VDOC”) facilities.     Most prisons maintain a
“religious pass list,” which keeps track of which inmates
participate in specific religious services.     However, because
most ROSP inmates are in long-term administrative segregation,
ROSP does not offer group religious services.       Consequently,
ROSP does not keep a religious pass list.
       2
       In 2010, with the new policy in place, only 176 of the 360
inmates who signed up to participate provided the necessary
materials. The other 187 inmates were prohibited from observing
the fasting hours.



                                                   4
transfer to ROSP.          He showed Wade a state court judgment against

the Commonwealth as proof that VDOC had lost his possessions. 3

Wall       also    produced      documents    showing   that    he   was   receiving

common fare meals in accordance with his faith, and he informed

the officers that he had observed Ramadan in 2008 and 2009.

Despite this, Wade responded, “that don’t mean anything,” and

instructed Stallard and Selyers to remove Wall from the Ramadan

list.       J.A. 139.

       Wall       then   filed    an    informal   complaint,    again     explaining

that his religious materials had been lost and requesting to be

allowed to participate.                In a memo in response to the complaint,

Wade reiterated ROSP’s new policy, stating:

       [ROSP] does not have religious services so the
       following rules apply to this institution.      You are
       required to have religious material such as ([ku]f
       [i], [Qu]r[a]n, prayer rug or religious pamphlets that
       pertain to the Ramadan month long fasting.)        Food
       service went to every inmate[’]s cell to inspect the
       above religious material. Either you had no religious
       material or refused to present material[.]    [T]his is
       why you were removed from the Ramadan pass list.

J.A. 42.

       On August 11, 2010, the first morning of Ramadan, Wall did

not eat breakfast and concealed a portion of his meal in his

       3
       Although the judgment itself does not reference the nature
of Wall’s underlying claim, he later received a letter from the
Virginia Attorney General’s office explaining that it was in
response to “founded grievances regarding . . . lost property
. . . .” J.A. 126.



                                             5
cell to save until after sunset.               ROSP staff found the food and

threatened to charge him with possessing contraband.                         Faced with

choosing between starvation and sanctions, Wall ate during the

day and violated his religious beliefs.

       On August 15, Wall filed a formal grievance, which was also

denied.      Six days later, he had a conversation with Wade and

Assistant Warden Robert Rowlette, in which Rowlette asked if he

would like to be put back on the Ramadan list provided it could

be verified that he had truly lost his belongings.                         According to

Wall, he responded that he still wanted to participate, but that

he also wanted an explanation for why he was taken off the list

in the first place.          Rowlette replied, “[o]kay,” and then walked

away while Wall shouted “I want to participate in Ramadan!                               I

want    my   Ramadan,       Rowlette!”        J.A.    140.         According      to   the

defendants, however, Wall refused Rowlette’s offer to be put

back on the list, saying, “[n]o, I’m going to pursue this in

court.”         J.A.   93.      Ultimately,          Wall    was     not    allowed    to

participate in Ramadan in 2010.

       Having     exhausted    his    administrative         remedies,      Wall   filed

suit under the Religious Land Use and Institutionalized Persons

Act    (“RLUIPA”),     42    U.S.C.    § 2000cc,       et    seq.,    and    42    U.S.C.

§ 1983.      In an amended complaint, Wall alleged violations of

RLUIPA and the Free Exercise Clause of the First Amendment, in

addition     to   several     related    state       law    claims.        The    amended

                                          6
complaint        sought      “[a]     declaratory        judgment,      nominal       damages,

unspecified joint and several compensatory damages, $10,000 in

punitive damages from each defendant, and any additional relief

this court deems just, proper, and equitable.”                          J.A. 32-33.

       Shortly after the suit was filed, Wall was transferred out

of     ROSP     to    a     lower-security         facility.           Subsequently,         the

district        court       granted      the   defendants’         motion      for        summary

judgment, finding that any claims for equitable relief were moot

following Wall’s transfer, and ruling that the defendants were

entitled        to   qualified      immunity       on    the     plaintiff’s        claim    for

damages.

       Following the district court’s ruling, Wall was transferred

back       to   ROSP.        The    defendants          claim    that     ROSP      has    since

abandoned its policy of requiring prisoners to possess physical

indicia of faith in order to participate in Ramadan or other

religious observations.                  The new policy, adopted in a September

13, 2011 memo by VDOC’s Chief of Corrections Operations, 4 states

that       inmates     in    segregation       facilities,         such       as    ROSP,    may

demonstrate          sincerity      by    showing    that       they   have    in    the    past

borrowed religious material such as DVDs, CDs, or literature

       4
       The memo was not submitted as evidence in this case and is
therefore not part of the record, but it was referenced in a
related case involving the same policy.     DePaola v. Wade, No.
7:11-cv-00198, 2012 U.S. Dist. LEXIS 44340, *7-10 (W.D. Va. Mar.
30, 2012).



                                               7
from the Chaplain’s office.                The memo states that the change was

made       following      an   investigation       by    VDOC’s       Inspector    General,

which concluded that “it is not appropriate to require inmates

to buy something which is related to exercising First Amendment

[r]ights.”          Following the policy change, Wall and other inmates

who were prohibited from observing Ramadan in 2010 were allowed

to participate in a “make-up” Ramadan in April 2012.



                                             II.

       We review two issues in this appeal:                       whether the district

court correctly determined that Wall’s equitable claims under

RLUIPA       and    the    First     Amendment      were       moot    following       ROSP’s

decision to abandon the 2010 Ramadan policy; and whether the

district       court       correctly       granted       the    defendants        qualified

immunity on Wall’s First Amendment claim for damages. 5                                  Both

issues are questions of law which we review de novo.                              See Green

v.     City    of     Raleigh,       523 F.3d 293,      298     (4th     Cir.     2008)

(mootness);         Johnson     v.   Caudill,      475 F.3d 645,    650     (4th    Cir.

2007) (qualified immunity).                We address the issues in turn.

       5
       We note at the forefront that Congress did not authorize
damages claims against state officials under RLUIPA.         See
Sossamon v. Texas, 131 S. Ct. 1651, 1658-59 (2011) (prohibiting
damages claims against state officials in their official
capacity); Rendleman v. Rouse, 569 F.3d 182, 189 (4th Cir. 2009)
(same for individual capacity). Therefore, the plaintiff’s only
potential remedies under RLUIPA are equitable.


                                              8
                                                 A.

       In granting the defendants’ motion for summary judgment,

the    district         court     found        that    Wall’s    transfer      to   another

facility mooted              his request for equitable relief. 6                    Although

Wall’s      subsequent         return     to    ROSP     rendered     this   justification

obsolete, the district court also ruled that in such an event

Wall’s claims would remain moot in light of VDOC’s decision to

terminate the 2010 Ramadan policy.

       It    is    well        established        that      a   defendant’s     “voluntary

cessation     of        a    challenged     practice”       moots     an   action   only   if

“subsequent events made it absolutely clear that the allegedly

wrongful behavior could not reasonably be expected to recur.”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528
U.S. 167,       189       (2000);   see      Knox    v.   Service    Employees     Intern.


       6
       As an initial matter, the defendants argue that, to the
extent Wall has a justiciable claim for equitable relief, his
amended complaint failed to request injunctive relief in
particular.   While it is true that his original complaint was
more specific than the amended complaint, we are comfortable
reading Wall’s prayer for any relief deemed “just, proper, and
equitable” as encompassing a claim for injunctive relief.     An
appropriately liberal reading of the amended complaint indicates
that Wall sought to prevent the defendants from wrongfully
limiting his observance of Ramadan in the future through the
issuance of an injunction.    See De’lonta v. Johnson, 708 F.3d
520, 524 (4th Cir. 2013) (“[Courts must] afford liberal
construction to the allegations in pro se complaints raising
civil rights issues.”).   We also note that the district court,
while not explicitly ruling on the issue, referred to Wall’s
claim as a request for “injunctive relief.” J.A. 142.



                                                 9
Union, Local 1000, 132 S. Ct. 2277, 2287 (2012) (“The voluntary

cessation of challenged conduct does not ordinarily render a

case    moot    because     a    dismissal         for   mootness     would      permit    a

resumption of the challenged conduct as soon as the case is

dismissed.”).          Were it otherwise, “courts would be compelled to

leave ‘[t]he defendant . . . free to return to his old ways.’”

City of Mesquite v. Aladdin’s Castle, 455 U.S. 283, 289 n.10

(1982) (quoting United States v. W.T. Grant Co., 345 U.S. 629,

632 (1953)).       “The ‘heavy burden of persua[ding]’ the court that

the challenged conduct cannot reasonably be expected to start up

again lies with the party asserting mootness.”                             Laidlaw, 528
U.S. at 189 (quoting United States v. Concentrated Phosphate

Export Ass’n, 393 U.S. 199, 203 (1968)).

       We have no difficulty concluding that the defendants failed

to     meet    their    “heavy        burden”      of    establishing      that    it     is

“absolutely       clear”        the    2010     Ramadan      policy       will    not     be

reinstated.       Id.     Unsubstantiated assurances in their appellate

brief aside, the defendants have failed to put forth even a

single    piece    of     evidence       establishing       that    the    practice       of

requiring physical indicia of faith has been terminated once and

for all.        The September 13, 2011 memorandum describing VDOC’s

purported change in policy –- which was only submitted in a




                                              10
different case 7 –- also fails to establish that VDOC will not

reinstate the policy following completion of this lawsuit.                              We

have previously held that when a defendant retains the authority

and capacity to repeat an alleged harm, a plaintiff’s claims

should not be dismissed as moot.                    Town of Nags Head v. Toloczko,

728 F.3d 391, 395 n.3 (4th Cir. 2013); Pashby v. Delia, 709 F.3d
307, 316 (4th Cir. 2013); Lyons P’ship, L.P. v. Morris Costumes,

Inc., 243 F.3d 789, 800 (4th Cir. 2001).                            Nothing in the memo

suggests     that       VDOC    is     actually      barred    –-    or    even   considers

itself barred -- from reinstating the 2010 Ramadan policy should

it so choose.            To the contrary, the fact that at least three

separate      policies         have     been     utilized      at     ROSP    since   2009

indicates some degree of doubt that the new policy will remain

in place for long.

      The defendants invite us to adopt an approach employed by

several of our sister circuits, in which governmental defendants

are   held    to    a    less     demanding         burden    of    proof    than   private

defendants.        See, e.g., Rio Grande Silvery Minnow v. Bureau of

Reclamation, 601 F.3d 1096, 1116 (10th Cir. 2010) (“In practice

. . . ,      Laidlaw’s         heavy    burden      frequently       has    not   prevented

governmental officials from discontinuing challenged practices

      7
       While we are confident in our authority to take judicial
notice of the memorandum, we note that litigants do themselves
no favor in relying on our willingness to do so.



                                               11
and mooting a case.”); Sossamon v. Texas, 560 F.3d 316, 325 (5th

Cir.       2009)   (“[C]ourts   are   justified    in    treating     a   voluntary

governmental cessation of possibly wrongful conduct with some

solicitude,        mooting   cases    that    might     have   been   allowed   to

proceed had the defendant not been a public entity.”).                    However,

even if we were to adopt this approach, a question which we

expressly do not decide, we would have no trouble determining

that the defendants’ near total failure to provide the Court

with information regarding the change would remain insufficient

even under a lesser standard.                In short, bald assertions of a

defendant –- whether governmental or private –- that it will not

resume a challenged policy fail to satisfy any burden of showing

that a claim is moot. 8         We therefore vacate the district court’s

dismissal of the plaintiff’s equitable claims.




       8
       Nor do we find any merit in the defendants’ contention
that the voluntary cessation doctrine does not apply in this
case because the change in policy was unrelated to the
litigation.    See ACLU of Mass. v. U.S. Conf. of Catholic
Bishops, 705 F.3d 44, 55 (1st Cir. 2013) (“[T]he voluntary
cessation doctrine does not apply when the voluntary cessation
of the challenged activity occurs because of reasons unrelated
to the litigation.”) (quoting M. Redish, Moore’s Federal
Practice, § 101.99[2]). It is undisputed that the September 13,
2011 memo was issued after the plaintiff’s original complaint
was filed; and, as noted above, the change was made in the midst
of a separate lawsuit filed by another ROSP inmate challenging
the same policy. The timing strongly indicates that the change
was at least somewhat related to the two pending lawsuits.



                                        12
                                         B.

      Turning to the plaintiff’s claim for monetary damages under

the     First   Amendment,       the    district     court     ruled     that     the

defendants      were   entitled    to    qualified       immunity. 9     Qualified

immunity protects government officials performing discretionary

functions unless:        “(1) the allegations underlying the claim, if

true,     substantiate    the    violation      of   a   federal      statutory    or

constitutional right; and (2) this violation was of a clearly

established      right   of     which   a     reasonable     person    would    have

known.”     Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d
292, 306 (4th Cir. 2006) (internal quotation marks omitted).

Viewing the facts in the light most favorable to the plaintiff,

we conclude that the defendants have failed to establish as a

matter of law that the 2010 Ramadan policy, as applied to the

plaintiff, did not violate his First Amendment rights.                     We also

hold that their alleged actions violated the plaintiff’s clearly

established rights, and that they are therefore not entitled to

qualified immunity.




      9
        The plaintiff’s claims for equitable relief are not
affected by the doctrine of qualified immunity, which “has no
application to suits for declaratory or injunctive relief.”
South Carolina State Bd. of Dentistry v. F.T.C., 455 F.3d 436,
446-47 (4th Cir. 2002) (quoting Rowley v. McMillan, 502 F.2d
1326, 1331 (4th Cir. 1974)).



                                         13
                                                 1.

      “The Free Exercise Clause of the First Amendment forbids

the adoption of laws designed to suppress religious beliefs or

practices.”      Morrison v. Garraghty, 239 F.3d 648, 656 (4th Cir.

2001).       This     encompasses          policies     that        impose    a     substantial

burden on a prisoner’s right to practice his religion.                                   Lovelace

v. Lee, 472 F.3d 174, 198 & n.8 (4th Cir. 2006).                                  “Under . . .

the   Free    Exercise       Clause        . . . ,      a    prisoner      has      a    ‘clearly

established     . . .       right     to     a   diet       consistent       with       his    . . .

religious scruples,’ including proper food during Ramadan.”                                     Id.

at 198-99 (quoting Ford v. McGinnis, 352 F.3d 582, 597 (2nd Cir.

2003)).         The     defendants           concede         that     denying           Wall    the

opportunity to observe Ramadan imposed a substantial burden on

his religious freedom.

      However,      free    exercise         restrictions           that   are      “reasonably

adapted    to   achieving         a   legitimate        penological          objective”          are

permissible.          Id.    at       200.        In    other       words,     then,          prison

officials may restrict an inmate’s religious practices subject

to a “reasonableness” test that accords substantial deference to

the professional judgment of correctional officers.                                 See Overton

v. Bazzetta, 539 U.S. 126, 132 (2003). 10


      10
        This differs from the test utilized under RLUIPA, which
requires that restrictions be narrowly tailored to a compelling
government interest. See 42 U.S.C. § 2000cc-1(a). Thus, in the
(Continued)
                                                 14
     A prison regulation is reasonable and thus permissible if

it satisfies the four factors established in Turner v. Safley,

482 U.S. 78 (1987).      That test asks:             (1) whether there is a

“valid, rational connection” between the prison regulation or

action and the interest asserted by the government, or whether

this interest is “so remote as to render the policy arbitrary or

irrational”; (2) whether “alternative means of exercising the

right . . . remain open to prison inmates”; (3) what impact the

desired accommodation would have on security staff, inmates, and

the allocation of prison resources; and (4) whether there exist

any “obvious, easy alternatives” to the challenged regulation or

action.    Lovelace, 472 F.3d at 200 (citing Turner, 482 U.S. at

89-92).

     As    a    preliminary     matter,         “prison       officials         may

appropriately    question     whether      a     prisoner’s         religiosity,

asserted   as   the   basis   for   a    requested        accommodation,        is

authentic.”     Cutter   v.   Wilkinson,       544 U.S. 709,    725   n.    13

(2005); see Gillette v. United States, 401 U.S. 437, 457 (1971)

(“[T]he ‘truth’ of a belief is not open to question; rather, the



prison context, the First Amendment affords officials greater
latitude than RLUIPA. Lovelace, 472 F.3d at 199 n. 8. (“RLUIPA
adopts a ‘more searching standard’ of review than that used for
parallel First Amendment claims, strict scrutiny instead of
reasonableness.”) (quoting Madison v. Ritter, 355 F.3d 310, 314-
15 n.1 (4th Cir. 2003)).



                                    15
question is whether the objector’s beliefs are ‘truly held.’”)

(internal quotation marks omitted).                         Accepting that prisons may

limit       religious        accommodations          to        sincere      believers,         the

question       in    this    case      is     whether       ROSP’s     specific        means    of

testing Wall’s sincerity was permissible; that is, whether ROSP

was allowed to require him to possess specific, physical items

of Islamic faith as proof of belief.

       We     hold    that     under    the     current        record,      the    defendants’

application of the 2010 Ramadan policy fails an analysis under

the Turner factors. 11              First, demanding specific physical items

as   proof      of     faith    will        rarely     be      an   acceptable         means   of

achieving       the     prison’s        stated       interest        in     reducing      costs.

Strict       application       of      such     a    rule      fails      even     a     rational

connection          requirement.            Although      we      recognize       that    prison

officials       must     make       determinations           of     who    is     entitled      to

accommodations, it exceeds their authority to decide which, if

any,        religious       relics      are     sufficiently              important       as   to


       11
        With limited exceptions, much of the material facts
regarding the defendants’ actions are undisputed.    However, for
the plaintiff to ultimately succeed on remand, he must still
prove that the defendants’ actions were intentional.    Lovelace,
472 F.3d at 194-95, 201-02 (holding that suits under both RLUIPA
and the First Amendment require a showing of “conscious or
intentional interference” with the plaintiff’s rights).        In
evaluating the legality of the policy in this section of the
opinion, we focus on the largely undisputed allegations of the
defendants’ actions, and not their as yet unproven intent.



                                                16
constitute an appropriate gauge of faith.                         This Court has held,

albeit       under   RLUIPA’s     more     exacting         standard,        that    prison

administrators       may   not    assume      that     a   “lack     of    sincerity     (or

religiosity) with respect to one practice [of a given religion]

means lack of sincerity with respect to others.”                            Lovelace, 472
F.3d    at    188.    Thus,      the   fact     that       Wall    did    not   have,    for

example, a prayer rug in his possession is not a sufficiently

reliable indicator of whether he is a practicing Muslim.                                   A

prison may not condition an inmate’s constitutionally protected

rights on so narrow a set of grounds without “render[ing] the

policy arbitrary or irrational.”                Turner, 482 U.S. at 89-90.

       Indeed, the circumstances of Wall’s case highlight exactly

why such an unyielding policy is unreasonable.                             Despite Wall’s

other outward manifestations of faith, most notably his past

participation        in    Ramadan     and      common       fare        diet, 12   he   was

prohibited from observing the fast solely because he did not

possess any of the approved items.                   The defendants also ignored

Wall’s perfectly believable explanation, later verified, that he

did not have the items only because VDOC had lost all of his


       12
       The defendants note that members of a number of different
faiths receive the common fare diet, making it an over-inclusive
test.     However, Wall’s amended complaint states that he
presented Selyers with his common fare signup form, which
specifically notes his Islamic faith as the justification for
participating in the diet.



                                           17
belongings during his transfer to ROSP.                    Nor was Wall’s attempt

to store food in his cell on the first day of Ramadan enough to

convince ROSP officials that he was sincere in his desire to

observe the fasting requirements.                Wall also continued to pursue

the issue after his initial denial, filing several grievances

and requesting to be placed back on the list.                         The defendants

rejected       these    requests     and     simply      reiterated    their     policy

without further consideration of Wall’s circumstances.                        Finally,

at least according to Wall, on August 21, 2011, Rowlette offered

to place Wall back on the participation list provided he could

verify that Wall’s belongings had actually been lost.                          Rowlette

then rescinded the offer once Wall stated that he intended to

pursue a formal adjudication of the matter regardless.                           Taking

this fact in the light most favorable to Wall, it indicates that

the officials were more interested in protecting their earlier

decision    than       in   honestly   discerning        whether    Wall     should   be

permitted to participate.

     In    short,       Wall   has   alleged      that    the   defendants      ignored

numerous signs that he is a practicing Muslim who was merely

seeking to exercise his genuinely held beliefs.                     By applying the

policy    in    so     rigid   a   manner,      the   restriction     lost     whatever




                                           18
“valid, rational connection” to the government’s stated interest

that might have existed at the time it was adopted. 13

      An analysis of the remaining Turner factors also supports

the   plaintiff’s    claims.     The   second   factor   asks    whether

“alternative means of exercising the right . . . remain open to

[the] prison[er].” 482 U.S. at 90.      It is clear that Wall was

absolutely   precluded   from   observing    Ramadan   because   of   the

defendants’ actions.     When he attempted to adhere to the fasting

requirements on his own by storing food in his cell, he was

threatened with disciplinary action.        The only alternative means

proffered by the defendants is that had Wall obeyed the policy,

he would have been allowed to participate.        This suggestion, of

course, it is not an “alternative means” at all, it is merely a


      13
        We note our disagreement with the defendants’ suggestion
that the Supreme Court’s decision in O’Lone v. Estate of
Shabazz, 482 U.S. 342, 350 (1987), is controlling.    In O’Lone,
the Court examined a prison’s policy of prohibiting inmates
assigned to outside work duty from returning to the prison
during the day in order to attend Jumu’ah, an Islamic
congregational service held on Friday afternoons.    Id. at 349.
The Court deemed that the policy was logically related to the
prison’s legitimate interest in maintaining “institutional order
and security” by relieving overcrowding, easing “congestion and
delays at the main gate,” and lessening the pressure on the
guards who previously had to evaluate individual return
requests.   Id. at 350-51.   While the O’Lone decision certainly
supports   the  general   proposition  that  courts   should  be
deferential to the decisions of prison administrators, the case
does not examine the relevant issue in this case -- the
reasonableness of a sincerity test –- and is therefore largely
inapposite.



                                  19
reiteration of the same rigid requirements Wall was unable to

meet. 14

      We    also    believe     that    the       third     Turner      factor,    which

examines the impact the requested accommodation would have on

the prison’s efficient operation, also supports the plaintiff’s

claim. 482 U.S.   at   92.      We       are     not   satisfied    that    the

defendants have sufficiently explained how a less restrictive

policy     would    have    imposed     a        significant      burden    on    prison

resources.         The defendants contend generally that Ramadan is

expensive because participants require special meals, and the

schedules    of     both   inmates     and       guards    must    be   rearranged    to

accommodate pre-dawn and post-sunset meals.                       However, the record

is void of any specific information regarding these purported

costs, and we are not content to permit a prison to deny an

inmate’s constitutional right in the face of such generalized


      14
       We recognize that in O’Lone the Supreme Court interpreted
the concept of alternative means broadly, asking not only
whether a particular religious practice has been impeded, but
instead addressing “all forms of religious exercise” of the
prisoner’s faith. 482 U.S. at 352.        However, such an
interpretation is unduly restrictive with respect to Wall’s
case.   Ramadan, unlike Jumu’ah, is one of the five pillars of
Islam, and its observance is integral to all practicing Muslims.
Moreover, we have previously held that “a prisoner has a clearly
established . . . right to a diet consistent with his . . .
religious scruples, including proper food during Ramadan.”
Lovelace, 472 F.3d at 198-99 (internal quotation marks and
citation omitted).   We decline to read O’Lone, decided before
Lovelace, as conflicting with the latter’s holding.



                                            20
concerns.        This is especially so in light of the negligible

costs associated with adding one additional inmate to an already

existent        program.         Nor    have          the     defendants         presented    a

convincing       argument       why    an    individualized            interpretation         in

Wall’s case would have been unduly burdensome.                             To the contrary,

Wall presented the officials with significant evidence of his

Muslim faith, which the defendants could have accepted without

the need to conduct any further investigation on their own.

       Finally, we are satisfied that there existed “easy[] [and]

obvious alternatives” to the challenged regulation.                               Id. at 93.

This    is     most   plainly    seen       in    the       fact    that   ROSP    ultimately

changed its policy, which has since allowed Wall and others to

observe Ramadan without incident.                      Additionally, a VDOC guidance

document issued June 25, 2010 addressed how inmates who were not

on     an     institution’s      designated            religious          pass    list    could

demonstrate           eligibility       for           Ramadan        observance.             One

consideration utilized was past involvement in Ramadan fasting.

ROSP, which does not maintain religious pass lists due to its

status as a segregation facility, could have utilized the same,

less restrictive criterion for determining eligibility.

       In     sum,    viewing    the    current            record    in    the    light    most

favorable to the plaintiff, the defendants’ application of the

2010        Ramadan    policy     to    Wall          was     unconstitutional.              The

defendants       relied    exclusively           on    a    narrow    set    of    parameters

                                                 21
while ignoring obvious indications of the sincerity of Wall’s

beliefs.    The First Amendment demands a more reasoned approach,

even within the difficult confines of a prison environment. 15

                                        2.

     Having established a claim for a constitutional violation,

we must now ask whether the defendants transgressed law that was

“clearly established” at the time of the violation.                     Ridpath,
447 F.3d at 306.         We conclude that, given Wall’s circumstances,

his right to participate in Ramadan was clearly established, and

the defendants are therefore not entitled to qualified immunity.

     As    noted,   we   have      previously   held    that   under   “the   Free

Exercise Clause . . . a prisoner has a clearly established . . .

right to a diet consistent with his . . . religious scruples,

including proper food during Ramadan.”                  Lovelace, 472 F.3d at

198-99 (emphasis added) (internal quotation marks and citation

omitted).     Further, “[a] prison official violates this clearly

established    right     if   he    intentionally      and   without   sufficient


     15
        To be clear, we do not decide that prisons may never
require some tangible evidence of faith in support of a
religious accommodation. Rather, our reasoning merely restricts
prisons from requiring specific physical indicia of faith in the
face of significant alternative evidence that an inmate’s
beliefs are sincere. Nor do we mean to suggest that bright line
rules have no place in governing religious accommodation
requests, but only that prison officials may not turn a blind
eye to obvious justifications for exceptions when they present
themselves so plainly.



                                        22
justification denies an inmate his religiously mandated diet.”

Id. at 199.      We take these statements to mean quite exactly what

they    say:     that   Wall’s   right     to   participate   in    Ramadan    was

clearly established, and when the defendants abridged this right

without     first   satisfying     Turner’s      reasonableness     test,     they

subjected      themselves   to    the    potential     for    liability.       As

expressed above, the defendants’ application of their policy to

Wall    was    unnecessarily     strict.        They   overlooked    (at    best)

significant evidence that Wall was, in fact, a practicing Muslim

who was entitled to participate in Ramadan.               We cannot conclude

that a reasonable official in the defendants’ position, giving

proper consideration to our statement in Lovelace that the right

is clearly established, and to Turner’s objective reasonableness

test, would have felt it permissible to apply the policy in so

strict a fashion.

       The defendants attempt to avoid this rather straightforward

result by arguing that there is a lack of case law elucidating

exactly how prisons may utilize sincerity tests in determining

eligibility for religious accommodations.               While it may be true

that we have never specifically evaluated a sincerity test, 16


       16
       Although not directly on point, we believe the result in
Lovelace is relevant for reasons beyond its general affirmation
that inmates are entitled to religious dietary accommodations.
In that case, we reviewed a prison’s policy of removing inmates
from its Ramadan list if they were observed breaking the fast
(Continued)
                                         23
this    argument        overlooks    the    broader     right    at   issue:        that

inmates are entitled to religious dietary accommodations absent

a legitimate reason to the contrary.                     As we have previously

stated,        clearly       established      “includes        not    only     already

specifically adjudicated rights, but those manifestly included

within    more        general    applications    of     the    core   constitutional

principle invoked.”             Pritchett v. Alford, 973 F.2d 307, 314 (4th

Cir. 1992).           In light of our unequivocal statement in Lovelace

that inmates are entitled to religious dietary accommodations,

we     need     not     to   have    previously       passed     judgment      on    the

appropriateness of particular sincerity tests in order to demand

that    prison        officials     act    reasonably    in     administering       that

right.        An expectation of reasonableness in this context is not

a high bar, and does not punish officials for “bad guesses in

gray areas.”          Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir.

1992).        To the contrary, it offers only a minimal level of




even a single time. Lovelace, 472 F.3d at 181. We held that,
under RLUIPA’s more demanding standard, the policy was not the
least restrictive means of furthering the government’s interest
in efficiently running the prison. Id. at 190-94. Although the
policy was intended as a disciplinary measure and the inmate’s
sincerity was never in question, id. at 187 n. 2, the case
remains an example of how a harsh and unyielding policy may be
unlawful in the context of clearly protected individual rights.
It thus provided at least some degree of guidance to the
defendants in this case, if not enough to be dispositive.



                                            24
protection to inmates seeking to exercise their constitutionally

protected rights.

     Having found that the plaintiff has established a claim for

a violation of his clearly established First Amendment rights,

we vacate the district court’s grant of summary judgment on the

plaintiff’s First Amendment claim for damages.



                                   III.

     For the reasons explained above, we vacate the district

court’s decision concluding that (1) the plaintiff’s equitable

claims   are   moot,   and   (2)   the    defendants   are   entitled   to

qualified immunity on the plaintiff’s First Amendment damages

claim.   In so doing, we necessarily find that the plaintiff’s

claim under RLUIPA survives summary judgment as well, as such

claims are evaluated under the same factors, but subject to a

less demanding standard of proof.           See Lovelace, 472 F.3d at

190. Accordingly, we remand this action to the district court

for further    proceedings as appropriate.

                                                   VACATED AND REMANDED




                                    25